Citation Nr: 0916353	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain 
(hereafter "low back disability").  

2.  Entitlement to service connection for cervical 
spondylosis (hereafter "neck disability").  

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to service connection for gouty arthritis.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial disability evaluation greater 
than 10 percent for a fistula in ano, effective September 21, 
2006, an evaluation greater than 30 percent effective from 
August 1, 2007, and an evaluation greater than 60 percent on 
and after November 20, 2007.  


REPRESENTATION

Appellant represented by:	South Carolina Governor's 
Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and A. M.


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1992 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and December 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The Veteran testified at a Travel Board hearing in support of 
his claims in July 2008, before the undersigned Veterans Law 
Judge.  At the hearing, he submitted additional evidence and 
waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

The RO granted an initial 10 percent evaluation for the 
Veteran's fistula in ano in a December 2006 rating decision. 
In an October 2007 rating decision, the RO increased his 
evaluation to 30 percent, effective August 1, 2007.  In an 
October 2008 rating decision, the RO increased his evaluation 
to 60 percent, effective November 20, 2007.  


FINDINGS OF FACT

1.  Evidence received since the June 2004 rating decision is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  

2.  The Veteran's neck disability, liver condition, gouty 
arthritis, and hypertension were not caused by his period of 
military service.  

3.  Prior to September 21, 2006, there was no evidence to 
show that the Veteran had occasional involuntary bowel 
movements necessitating the wearing of a pad.  

4.  Prior to August 1, 2007, there was no evidence that the 
Veteran had extensive leakage and fairly frequent involuntary 
bowel movements.  

5.  There is no evidence to show that the Veteran had 
complete loss of sphincter control prior to November 20, 2007 
and thereafter.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying service connection 
for lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2008).   

2.  No new and material evidence has been received since the 
June 2004 rating decision to reopen a claim for service 
connection for lumbosacral strain.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  The Veteran's neck disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008). 

3.  The Veteran's liver condition was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008). 

4.  The Veteran's gouty arthritis was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

5.  The Veteran's hypertension was not incurred or aggravated 
in service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

6.  An initial disability evaluation greater than 10 percent 
for a fistula in ano on or after September 21, 2006, is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.114, Diagnostic Codes 
(DC) 7332, 7335 (2008).

7.  A disability evaluation greater than 30 percent for a 
fistula in ano on or after August 1, 2007, is denied.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.114, DCs 7332, 7335 (2008).

8.  A disability evaluation greater than 60 percent for a 
fistula in ano is denied, on or after November 20, 2007.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.114, DCs 7332, 7335 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in July 2005 for the low back and neck disabilities and 
October 2006 for the remaining claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, this 
timing error can be "cured" by providing any necessary 
notice and then readjudicating the claim, including in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In July 2005 and October 2006, the RO sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters also 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including the 
Social Security Administration.  He was advised that it was 
ultimately his responsibility to send other, private medical 
records or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  He 
was advised of his opportunities to submit additional 
evidence.  Subsequently, a May 2006 SOC provided him with yet 
an additional 60 days to submit more evidence for his low 
back and neck claims, and a March 2007 SOC provided him with 
additional time to submit more evidence for the remaining 
claims.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claim has been obtained and associated with 
the claims file, including his service treatment records 
(STRs), civilian private medical records, and his VA records, 
including the reports of his VA compensation examinations 
assessing the severity of his fistula in ano - the 
determinative issue.  See Caffey v. Brown, 6 Vet. App. 377 
(1994).

The Board notes that etiology opinions have not been sought 
for the Veteran's neck, gouty arthritis, or hypertension 
claims.  As his STRs are negative for any diagnosis of or 
treatment for these conditions, and there is no post-service 
medical evidence providing a link between these conditions 
and his period of military service, a remand for etiology 
opinions is not in order.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VCAA 
notices. 

In this case, a service connection claim was granted and the 
Veteran appealed the downstream issue of the initial 
disability rating assigned.  Since the underlying claim has 
been more than substantiated, it has been proven, § 5103(a) 
notice is no longer required because its intended purpose has 
been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).  In Goodwin, the Court held that where, as here, 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess and Sanders, supra, and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD [notice of disagreement] has been filed, 
only the notice requirements for rating decisions and SOCs 
described within 38 U.S.C.A. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as 
to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id.

A March 2006 letter informed the Veteran of the disability 
rating and downstream effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He 
was given an opportunity to respond to that letter and in the 
March 2007 SOC, his claims were readjudicated.  Therefore, 
there is no prejudice to the Veteran because his claims have 
been reconsidered since the RO provided this additional VCAA 
notice.  

The Board observes that the July 2005 VCAA notice letters 
informed the Veteran of what constituted new and material 
evidence.  The Veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate to an unestablished fact necessary to 
substantiate the claim.  Therefore, there is no prejudice to 
the Veteran.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence Claim

The RO appears to have determined in the May 2006 SOC that 
new and material evidence was presented to reopen the claim 
for service connection for a low back disability, because new 
and material evidence is not discussed and the claim is 
addressed on a direct basis.  However, this decision is not 
binding on the Board.  The Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In June 2004, RO denied the Veteran's claim for service 
connection for a low back disability.  The Veteran did not 
appeal the decision.  Instead, in June 2005, he submitted a 
new claim to reopen with additional medical evidence.  
Therefore, the June 2004 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103 (2008).  This means that 
there must be new and material evidence submitted after the 
final decision in order to reopen the claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the June 2004 rating decision, 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claim June 2005.  Therefore, under the 
revised standards (effective for petitions to reopen filed on 
or after August 29, 2001), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the June 2004 rating decision 
consists of STRs submitted by the Veteran, VA treatment 
records, VA examinations for other issues on appeal, 
statements from the Veteran, private medical records, and the 
transcript from the Veteran's July 2008 Travel Board hearing.  

With the exception of duplicate STRs and some duplicate 
medical treatment records, all the evidence listed above is 
new, in that it has not been submitted to VA before.  
However, the Board finds that the evidence is not new and 
material because it does not relate to an unsubstantiated 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  Specifically, none of the evidence received 
indicates that the Veteran's low back disability was incurred 
during, or aggravated by, his military service.  

While the new medical evidence shows treatment for a low back 
disability, it is not material to the claim because it has 
already been established that the Veteran has a low back 
disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing Veteran's current 
condition are not material to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).

At his July 2008 Travel Board hearing, the Veteran asserted 
that he fell off a ladder in service, and that incident 
caused his low back disability.  While the Veteran is 
competent to describe his low back symptoms, he is not 
competent to make the medical determination that his symptoms 
were caused or aggravated by his military service.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that laymen are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim for 
service connection.  Moreover, in Elkins v. Brown, 5 Vet. 
App. 474 (1993), the Court determined, in part, that two 
private nexus opinions were not "material" with respect to 
reopening a claim for service connection because there was no 
indication that either physician had established the nexus on 
a basis separate from the Veteran's reported medical history 
during his military service, which was unsupported by 
clinical findings.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection a low back 
disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  
In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the petition to reopen the 
claims must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed).  The Veteran has 
diagnoses for the claimed disabilities, and therefore has 
disabilities for VA purposes.  

The determinative issue, therefore, is whether this condition 
is attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  The Veteran has diagnoses for the 
claimed conditions, and therefore has disabilities for VA 
purposes.  

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnoses of, or treatment for a neck disability, 
a liver condition, gouty arthritis, or hypertension.  The 
Veteran's blood pressure readings were taken regularly during 
his period of service, and they were within normal limits.  
This is probative evidence against this claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

The Veteran's post service treatment records show that he was 
first diagnosed with a neck condition in December 2004, 
arthritis in June 2003, a liver condition in May 2006, and 
hypertension in December 2005.  Arthritis and hypertension 
are considered chronic diseases, which may be presumptively 
service connected if they manifest to a compensable degree 
within one year of the Veteran leaving service.  38 C.F.R. §§ 
3.307, 3.309.  All of the diagnoses were made after he had 
been out of the military for a year.  Therefore, his 
arthritis and hypertension may not be service connected on a 
presumptive basis.  While the Veteran's post service medical 
records show treatment for the claimed disorders, they do not 
provide a link between the claimed disorders and military 
service.  In the absence of such a link, the claims cannot be 
granted on a direct basis. 

In November 2005, the Veteran underwent a VA liver 
examination, at which the examiner opined that the Veteran's 
elevated liver enzymes were more likely related to a diffuse 
liver parenchymal condition and less likely as not related to 
his service-connected fistula in ano.  This opinion is 
entitled to probative weight, and provides evidence against 
his claim.  

In December 2007, the Veteran asserts that the sore throat he 
was treated for in service was the cause of his neck 
disability.  While the Veteran is competent to state that his 
neck was swollen in service, he is not competent to make a 
causal link between his sore throat and his medical diagnosis 
of cervical spondylosis.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the absence of medical evidence providing a link between 
the claimed disorders and the Veteran's period of military 
service, his claims for service connection for a neck 
disability, a liver condition, gouty arthritis, and 
hypertension must be denied.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U. S. C. 
A. 5107(b) regarding reasonable doubt are not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
The Veteran, however, has not met the requirements for a 
higher rating at any time since the effective date of his 
award, so the Board may not stage his rating beyond what has 
already been established in the October 2007 and October 2008 
rating decisions.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected fistula in ano, which was assigned 
an initial 10 percent evaluation.  In an October 2007 rating 
decision, the RO assigned a 30 percent evaluation, effective 
August 1, 2007.  In October 2008, the RO assigned a 60 
percent evaluation, effective November 20, 2007.  The 
Veteran's fistula in ano is evaluated under DC 7335, fistula 
in ano.  38 C.F.R. § 4.114.  Under DC 7335, the rater is 
instructed to evaluate the disability as for impairment of 
sphincter control.  The rating criteria for impairment of 
sphincter control are located in DC 7332, where a 10 percent 
evaluation is warranted for constant slight or moderate 
leakage.  A 30 percent evaluation is warranted for occasional 
involuntary bowel movements, necessitating wearing of a pad.  
A 60 percent evaluation is warranted for extensive leakage 
and fairly frequent involuntary bowel movements.  Finally, a 
100 percent evaluation is warranted for complete loss of 
sphincter control.  Id.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In its December 2006 rating decision, the RO assigned a 10 
percent evaluation because the Veteran's November 2006 VA 
rectum examination showed that he had occasional perianal 
discharge, itching, burning, pain, and difficulty passing 
stool.  The Veteran did not have a history of fecal 
incontinence and he did not wear a pad or other absorbent 
material.  In order to receive a higher evaluation, there 
needed to be evidence that the Veteran had occasional 
involuntary bowel movements, necessitating wearing of a pad.  
38 C.F.R. § 4.114.  Prior to the Veteran's August 2007 VA 
rectum examination, there was no evidence that he had 
occasional bowel movements and wore a pad.  Therefore, the 
Veteran is not entitled to an initial evaluation greater than 
10 percent prior to August 1, 2007.  The preponderance of the 
evidence is against this claim.  38 C.F.R. § 4.3.  

In August 2007, the Veteran underwent a second VA rectum 
examination.  He reported occasional rectal bleeding and 
prolapse.  He had itching, burning, diarrhea, pain, and 
swelling.  The examiner noted that the Veteran had occasional 
mild fecal incontinence which required the use of pads.  This 
examination was the basis for the grant of a 30 percent 
evaluation effective August 1, 2007.  

In order to receive an evaluation higher than 30 percent 
prior to November 20, 2007, there must be evidence showing 
that the Veteran had extensive leakage and fairly frequent 
involuntary bowel movements prior to that date.  38 C.F.R. 
§ 4.114.  

The earliest evidence that the Veteran had frequent 
involuntary bowel movements and extensive leakage was in the 
report of his March 2008 VA examination.  The RO assigned a 
60 percent rating with the effective date of November 20, 
2007 because that was the date that the Veteran submitted a 
statement seeking to reopen his service connection claims for 
other issues.  The RO interpreted the November 20, 2007 
statement as a claim for an increased evaluation for his 
fistula in ano, which was already on appeal.  There is no 
medical evidence prior to the March 2008 VA rectum 
examination that shows frequent involuntary bowel movements 
with extensive leakage.  The Veteran's treatment records show 
the presence of "anal incontinence," but the frequency of 
bowel movements and volume of discharge is not discussed.  As 
the earliest evidence of frequent involuntary bowel movements 
with extensive leakage was in March 2008, an evaluation 
higher than 30 percent prior to November 20, 2007 cannot be 
granted.  38 C.F.R. § 4.114.  Therefore, the preponderance of 
the evidence is against this claim.  38 C.F.R. § 4.3.  

In March 2008, the Veteran underwent a third VA rectum 
examination.  He stated that he had no control over when he 
had a bowel movement, and that he wore adult diapers, which 
he changed 7 to 12 times per day.  He also described 
discharge from his fistula in ano.  He had occasional rectal 
bleeding, pus discharge from the rectum almost daily, 
itching, burning, diarrhea, difficulty passing stool, pain, 
and tenesmus (a feeling of incomplete defecation).  The 
examiner described frequent involuntary bowel movements that 
required the use of pads, with frequent, moderate fecal 
leakage.  The examiner noted that the Veteran's sphincter was 
impaired, but "not that lax."  The report of the March 2008 
examination was the basis for the 60 percent evaluation.  In 
order for the Veteran to receive a 100 percent evaluation, 
medical evidence would have to show that the Veteran had 
complete loss of sphincter control.  The March 2008 
examination provides evidence against the Veteran's claim 
because the examiner noted that the Veteran's sphincter was 
intact with normal tone.  The remaining medical evidence of 
record for the period following the March 2008 VA examination 
does not show that the Veteran has complete loss of sphincter 
control.  Therefore, reviewing the evidence, the Board finds 
that the overall disability picture for the Veteran's fistula 
in ano does not more closely approximate a 60 percent rating 
prior to November 20, 2007 or a 100 percent rating 
thereafter.  38 C.F.R. § 4.7.  Therefore, the preponderance 
of the evidence is against this claim.  38 C.F.R. § 4.3.  

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from his fistula in ano causes 
impairment in occupational and social functioning.  Such 
impairment is contemplated by the rating criteria, which 
reasonably describe his disabilities.  Indeed, in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  Additionally, in 
December 2008, the RO granted the Veteran's claim for a total 
rating based upon individual unemployability (TDIU) due to 
service-connected disability.  The Board finds no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a low back disability is not 
reopened.  

Service connection for a neck disability is denied.  

Service connection for a liver condition is denied.  

Service connection for gouty arthritis is denied.  

Service connection for hypertension is denied.  

An initial disability evaluation greater than 10 percent for 
a fistula in ano, effective September 21, 2006, an evaluation 
greater than 30 percent effective August 1, 2007, and an 
evaluation greater than 60 percent on or after November 20, 
2007, are denied.  





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


